Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed on January 28, 2022 in response to the Office Action of November 23, 2021 is acknowledged and has been entered. Claims 1-3 and 6 have been amended. Claims 7-8 are new. Claims 1-8 are pending and under examination in this Office action.

Response to Amendment
The claim interpretation to claims 1 and 3 under 3 U.S.C. 112(f) is now withdrawn in view of the claim amendment. 
The rejection to claim 3 under 35 U.S.C. 112(b) is now withdrawn. After reconsideration, the rejection is erroneous and the amendment in response is not necessary. Examiner apologize for the inconvenience and now raises an objection to correct it back. 
The rejection to claim 4 under 35 U.S.C. 112(b) is now withdrawn in view of the claim amendment. 
New grounds of rejection are now made under 112(b) to claims 3-4 and 8 in view of the claim amendment.
. 

Specification
The disclosure is objected to because of the following informalities: 
In the specification as filed, [0051]: the term “ms” should be corrected to –millisecond (ms)-- or –msec--.
Appropriate correction is required.

Claim Objections
Claims 3 and 7 are objected to because of the following informalities:  
Claim 3: the term “the magnitude of an artifact” should be corrected to –the magnitude of the artifact-.
Claim 7: the term “ms” should be corrected to –millisecond (ms)-- or –msec--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 3-4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the term “the magnetic signals” in the last line that lacks proper antecedent basis. Note that the term “signal” is amended to be a plural form of “signals”, yet there is no preceding citation of plural signals. Further it is not clear of the link between the plural magnetic signals and the singular term “a magnetic signal” recited in line 5. 
Claim 8 recites the term “a predetermined time”. It is not clear whether it refers to the same as the same term of “a predetermined time” recited in the last line of claim 1. 
The dependent claim of the above rejected claims is rejected due to their dependency. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata et al., US 2018/0242865 A1, hereinafter Yamagata, in view of Kolandaivelu et al., US 2016/0091581 A1, hereinafter Kolandaivelu.

Claim 1. Yamagata teaches in FIGS.1, 2 and 4 “a biomagnetic measurement system (1)” ([0027]: the spinal cord evoked magnetic field measuring system 1) comprising: 
“a magnetism measurement apparatus (10) configured to measure a magnetism of a target” ([0032]: the spinal cord evoked magnetic field measurement is performed while the subject 300 is in resting state); and  
“an electrical stimulation apparatus (30) configured to apply a stimulation current to the target” ([0035]: an electrode 40 is attached to a part 310 of a body of the subject 300, and an electrical stimulus is applied), wherein the magnetism measurement apparatus includes:  
“a processor (12, 122,1221) configured to confirm a magnitude of an artifact [0050]: the artifact removing unit 1221 of the signal analyzing unit 122 removes artifacts based on the magnetic field signal obtained from the SQUID sensor array 11; and [0055]: an artifact measurement electrode for measuring only (ideally) artifacts is arranged in the vicinity of the electrode 40…Further, the artifact removing unit 1221 obtains via the signal obtaining unit 11 a magnetic field signal, for removing artifacts, detected by the SQUID sensor array 11 when the electrical stimulus is applied by the electrode for artifact measurement) – in order to remove artifacts based on the magnetic field signal, such a magnitude of the artifact has to be confirmed.
In regard to the limitation of “an elapsed time from a time to start applying the stimulation current to a time to stop outputting the compensation current”, Yamagata teaches such a feature in [0080]: it is necessary that calculation of artifact removal and current source reconstruction performed by the signal processing unit 12 are performed within limited time from when magnetic field signals are obtained till an examination is performed. Specifically, the “limited time from when the magnetic field signals are obtained till an examination is performed” is considered “an elapsed time from a time to start applying the stimulation current to a time to stop outputting the compensation current” as claimed. Note that since each of the steps of “applying the stimulation current” and “outputting the compensation current” has a time duration by nature, it would be obvious to one of ordinary skill in the art that there is an elapsed time from a time to start applying the stimulation current to a time to stop outputting the compensation current.


Further, Yamagata teaches that the artifact is reduced after the stimulation current is output, yet Yamagata does not teach that the artifact is reduced via a compensation current for reducing the artifact based on information from the confirming unit. 
However, in an analogous stimulus artifact suppression field of endeavor, Kolandaivelu teaches such a feature.
 Kolandaivelu teaches in the Abstract: a system and method for reducing large magnetic artifact susceptibility in magnetic resonance imaging.
Kolandaivelu further teaches that 
“the artifact is reduced via a compensation current for reducing the artifact based on information from the confirming unit” ([0007]: a system for cancelling an artifact in magnetic resonance imaging includes a solenoid electromagnet having a coil; [0009]: the non-transitory computer readable medium is programmed to measure Bo field distortion within a user selected region of interest, calculate a percent artifact within the region of interest, determine a percentage artifact when both increment and decrement of translational position from the solenoid results in a greater percentage of artifact; and [0039]: the process of sequentially adjusting the device current, then position, then rotation to determine minimum % Artifact could then be repeated to refine the minimum % Artifact estimate until further reductions of % Artifact fall below some threshold level).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the artifact compensation for the system of Yamagata employ such features a feature of being “reduced via a compensation current for reducing the artifact based on information from the confirming unit” taught in Kolandaivelu for the advantage of “maximize cancellation of the magnetic field distortion” and hence “maximize the diagnostic image quality in the region surrounding these devices”, as suggested in Kolandaivelu, Abstract. 

Claim 2. Yamagata and Kolandaivelu combined teaches all the limitations of claim 1.
Yamagata does not teach the claimed feature.
However, in an analogous stimulus artifact suppression field of endeavor, Kolandaivelu teaches that 
“the electrical stimulation apparatus is configured to automatically adjust the compensation current based on the information from the processor” ([0025]: the device field intensity, translation, and rotation can be controlled either manually or automatically to minimize the net magnetic field distortion in the region of interest) – the device field intensity is considered the “compensation current” as claimed.  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the system of Yamagata employ such features a feature of “the electrical stimulation apparatus is configured to automatically adjust the compensation current based on the information from the confirming unit” taught in Kolandaivelu for the advantage of “maximize cancellation of the magnetic field distortion” and hence “maximize the diagnostic image quality in the region surrounding these devices”, as suggested in Kolandaivelu, Abstract. 

Claim 3. Yamagata and Kolandaivelu combined teaches all the limitations of claim 1, including the feature of “the processor is configured to confirm the magnitude of an artifact included in the magnetic signals” (Yamagata: [0050] and [0055]).
Yamagata further teaches 
“a magnetic sensor (11)” ([0027]: the magnetism measuring apparatus includes a SQUID sensor array), wherein 
“the processor (12, 111, 112) is further configured to acquire, from the magnetic sensor, a magnetic signal generated when the stimulation current is applied” ([0043]: the SQUID sensor array 11 includes triaxial sensors 111 which detect magnetic field components in three directions, and uniaxial sensors 112 which detects a magnetic field component in one direction; and [0037]: magnetic fields from the spinal cord evoked by the electrical stimulus are detected by the SQUID sensor array 11).  

Claim 4. Yamagata and Kolandaivelu combined teaches all the limitations of claim 3.
Yamagata further teaches 
“the magnetic signals are summed and averaged” ([0053]: the artifact removing unit may perform process of averaging, baseline correction, moving average, etc., for the magnetic field signal A) – the process of averaging includes summing the signals.  

Claim 6. Yamagata teaches in FIGS.1, 4 and 5 “a biomagnetic measurement method” ([0011]: an example of processing by a signal analyzing unit) comprising: 
“applying a stimulation current to a target” ([0035]: an electrode 40 is attached to a part 310 of a body of the subject 300, and an electrical stimulus is applied); 
“confirming a magnitude of an artifact caused by the stimulation current” ([0050]: the artifact removing unit 1221 of the signal analyzing unit 122 removes artifacts based on the magnetic field signal obtained from the SQUID sensor array 11; and [0055]: an artifact measurement electrode for measuring only (ideally) artifacts is arranged in the vicinity of the electrode 40…Further, the artifact removing unit 1221 obtains via the signal obtaining unit 11 a magnetic field signal, for removing artifacts, detected by the SQUID sensor array 11 when the electrical stimulus is applied by the electrode for artifact measurement) – in order to remove artifacts based on the magnetic field signal, such a magnitude of the artifact has to be confirmed. 

[0080]: it is necessary that calculation of artifact removal and current source reconstruction performed by the signal processing unit 12 are performed within limited time from when magnetic field signals are obtained till an examination is performed. Specifically, the “limited time from when the magnetic field signals are obtained till an examination is performed” is considered “an elapsed time from a time to start applying the stimulation current to a time to stop outputting the compensation current” as claimed. Note that since each of the steps of “applying the stimulation current” and “outputting the compensation current” has a time duration by nature, it would be obvious to one of ordinary skill in the art that there is an elapsed time from a time to start applying the stimulation current to a time to stop outputting the compensation current.
In regard to such an elapsed time being equal to or less than a predetermined time, since the application of the stimulation current and the compensation current would not go for an infinite time, it would be obvious that the elapsed time would be equal or less than a time duration. The length of the time duration is considered a designer’s choice depending on a particular purpose of the application or utility to be achieved, and it would be obvious to one of ordinary skill in the art to obtain such a time duration through routine experimentation, and when obtained, such a time duration is a predetermined time.


However, in an analogous stimulus artifact suppression field of endeavor, Kolandaivelu teaches such a feature.
 Kolandaivelu teaches in the Abstract: a system and method for reducing large magnetic artifact susceptibility in magnetic resonance imaging.
Kolandaivelu further teaches that 
“outputting a compensation current for reducing the artifact based on information at the confirming” ([0007]: a system for cancelling an artifact in magnetic resonance imaging includes a solenoid electromagnet having a coil; [0009]: the non-transitory computer readable medium is programmed to measure Bo field distortion within a user selected region of interest, calculate a percent artifact within the region of interest, determine a percentage artifact when both increment and decrement of translational position from the solenoid results in a greater percentage of artifact; and [0039]: the process of sequentially adjusting the device current, then position, then rotation to determine minimum % Artifact could then be repeated to refine the minimum % Artifact estimate until further reductions of % Artifact fall below some threshold level).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the artifact compensation for the method of Yamagata employ such features a feature of being “outputting a maximize cancellation of the magnetic field distortion” and hence “maximize the diagnostic image quality in the region surrounding these devices”, as suggested in Kolandaivelu, Abstract. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamagata in view of Kolandaivelu, as applied to claim 1, further in view of Emadi et al., US 7,899,547 B1, hereinafter Emadi.

Claim 5. Yamagata and Kolandaivelu combined teaches all the limitations of claim 1.
Yamagata does not teach that the stimulation current and the compensation current are pulse signals having opposite phases to each other.
However, in an analogous stimulus artifact suppression field of endeavor, Kolandaivelu teaches that 
“the stimulation current and the compensation current are pulse signals having opposite phases to each other” ([0024]: if the dipole field distortion can be surrounded by a controlled distortion of the opposite polarity, the net field distortion can be significantly reduced in all directions, as illustrated in FIG.2C).  
Field distortions having the opposite polarity resulted from currents of opposite phases. Kolandaivelu is considered implicitly teaching such a feature.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the artifact compensation maximize cancellation of the magnetic field distortion” and hence “maximize the diagnostic image quality in the region surrounding these devices”, as suggested in Kolandaivelu, Abstract. 

If Kolandaivelu is considered not providing clear and explicit teaching of “the stimulation current and the compensation current are pulse signals having opposite phases to each other”, in an analogous stimulus artifact suppression field of endeavor, Emadi teaches that 
“the stimulation current and the compensation current are pulse signals having opposite phases to each other” (Col.8, ll.26-36: As shown in FIG.4, a stimulation current Io may be applied to the simulation site 141 via the center electrode 201-1…As shown in FIG.4, current may also be applied via the compensating electrodes 102-2…The compensating current is opposite in phase as the stimulation current Io).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the compensation current of Yamagata employ such a feature of “the stimulation current and the compensation current are pulse signals having opposite phases to each other” as taught in Emadi for the advantage of “narrowing the excitation field caused by the center electrode” (Col.8, ll.32-33) and hence eliminate “undesirable side lobes that may result in signal distortion and frequency artifacts” (Col.9, ll.19-21), as suggested in Emadi. 

Allowable Subject Matter
Claim 7 is objected to for minor informality and as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the claim objection and in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the limitation recited in claim 7 in regard to the feature of the predetermined time being 1.0 ms, in combination with the other claimed elements, is not taught or disclosed in the prior arts.
Dependent claim 8 are allowable by virtue of its respective dependency upon the allowable claim 7 if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments in regard to the teaching of Yamagata and Kolandaivelu to the claimed limitations in claims 1 and 6 have been fully considered but they are not persuasive. 
In specific, Applicant asserted that “Yamagata does not teach or suggest the claimed features of “the electrical stimulation apparatus is configured to output a compensation current for reducing the artifact after the stimulation current is output, based on information from the confirming unit”” (Remarks, p.7, ¶-3). 

Applicant further asserted that “Kolandaivelu does not teach or suggest that dynamic artifact is reduced by changing the device current and position parameters” (Remarks, p.8, ¶-2&3). 
Examiner respectfully disagrees and notes that, the above asserted feature is not reflected in the claims. Claims 1 and 6 merely recite that a compensation current is output for reducing the artifact (taught by Kolandaivelu: [0007] and [0039]). Claim 2 recites that the compensation current is adjusted (taught by Kolandaivelu: [0025], the device field intensity). None of the claims recites that the artifact is a “dynamic artifact”, and the artifact is reduced by changing the “device current and position parameters”.
Applicant further asserted that “none of the cited references teaches or suggests the claimed feature of: wherein an elapsed time from a time to start applying the stimulation current to a time to stop outputting the compensation current is equal to or less than a predetermined time” (Remarks, p.9, ¶-2). 
Examiner respectfully disagrees and notes that, in regard to the limitation of “an elapsed time from a time to start applying the stimulation current to a time to stop outputting the compensation current”, Yamagata teaches such a feature in [0080] for the “limited time from when the magnetic field signals are obtained till an examination is performed” being considered as “an elapsed time from a time to start applying the 
Further, in regard to such an elapsed time being equal to or less than a predetermined time, since the application of the stimulation current and the compensation current would not go for an infinite time, it would be obvious that the elapsed time would be equal or less than a time duration. The length of the time duration is considered a designer’s choice depending on a particular purpose of the application or utility to be achieved, and it would be obvious to one of ordinary skill in the art to obtain such a time duration through routine experimentation, and when obtained, such a time duration is a predetermined time. Examiner notes that current claim language does not limit the predetermined time to be any time duration. Hence the elapsed time may be any time duration unless the metes and bounds of the predetermined time is further defined, such as being 1 ms as recited in claim 7. 
The newly added claims 7-8 are allowable. In specific, claim 7 further defines the duration of the predetermined time that is not taught in any of the prior arts. 
Based on the above consideration, claims 1-6 and 8 are rejected, and claim 7 is objected.

ConclusionApplicant's amendment necessitated the new ground(s) of rejection presented in this THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/YI-SHAN YANG/Primary Examiner, Art Unit 3793